DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 11/22/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 1-20 are rejected on the ground of nonstatutory  double patenting as being unpatentable over claims 1-20  of US patent 11,223,512.
	
Instant application (17/532,855)


Patent US 11,223,512 
                   Claim 1
             A method comprising: storing at least a portion of a set of network requirements to a data record of a data store prior to configuring any one of a plurality of network devices based on the set of network requirements; 



         based on determining that an application agent is subscribed to the data record storing the portion of the set of network requirements, accessing, using the application agent, the portion of the set of network requirements stored in the data record of the data store;             

         
  generating, using the application agent, one or more declarative device requirements for the plurality of network devices based on the accessed portion of the set of stored network requirements;

       

 storing, to the data store, the one or more declarative device requirements for the plurality of network devices; and 

   






outputting, to each proxy agent component of a set of proxy agent components, at least a respective portion of the one or more declarative device requirements.
                    Claim 1
           A method comprising: receiving a set of network requirements; storing at least a portion of the set of network requirements to a data record of a data store prior to completing a configuration of any one of a plurality of network devices that are to be configured based on the set of network requirements;

            in response to the storing of at least the portion of the set of network requirements and determining that the data record is subscribed to by an application agent, receiving, with the application agent, from the data store, the portion of the set of stored network requirements; 

generating, with the application agent, one or more declarative device requirements for the plurality of network devices based on the received portion of the set of stored network requirements;



 storing, to the data store, the one or more declarative device requirements for the plurality of network devices; outputting, to each different corresponding instance of a proxy agent component included in each network device of the plurality of network devices, at least a portion of the one or more declarative device requirements, wherein the corresponding portion of the one or more declarative device requirements 

output to each corresponding proxy agent component includes a specification of a desired configuration; and wherein each of the plurality of network devices that includes the corresponding proxy agent component is configured to generate one or more native hardware instructions for the corresponding network device based on the corresponding one or more declarative device requirements to configure the corresponding network device.
                                 Claim 2
The method of claim 1, wherein the set of proxy agent components comprises a plurality of proxy agent components and wherein each proxy agent component of the plurality of proxy agent components is configured to generate one or more native hardware instructions for a corresponding network device of the plurality of network devices based on the respective portion of the one or more declarative device requirements.





As seen in the mappings above with respect to method claim, the  US patent 11,223,512 substantially discloses all of the limitations of the instant application. Claim 1 of the instant application is much broader than Claim 1 of the US patent 11,223,512 but the missing limitations are essentially captured in dependent claim 2 of the instant application. Dependent claims of the Instant application also similar with dependent claims of the US patent 11,223,512.
Examiner’s note: The mapping table is only for the method claims. However, the system and no-transitory computer-readable medium claims are similar with US patent 11,223,512.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-4,6-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bigian et al. (US 2008/0162609 hereinafter referred to as Bigian) in view of Ramamoorthy (Pub. No. US 2005/0091068 hereinafter referred to as Ramamoorthy). 

Regarding claim 1,
Bigian teaches:
“A method comprising: storing at least a portion of a set of network requirements to a data record of a data store prior to configuring any one of a plurality of network devices based on the set of network requirements” (Bigian [0042], storing created configuration data file in the configuration repository in order to configure plurality of content switching devices). 
“based on determining that an application agent is subscribed to the data record storing the portion of the set of network requirements, accessing, using the application agent, the portion of the set of network requirements stored in the data record of the data store” (Bigian [0021], configuration management application configured to access to create the configuration file, validate the configuration file and publish the configuration file. Since the configuration file is stored in the configuration repository, the configuration management application retrieving the configuration file from the repository in order to perform the validation or the publishing functions). 
“generating, using the application agent, one or more declarative device requirements for the plurality of network devices based on the accessed portion of the set of stored network requirements; storing, to the data store, the one or more declarative device requirements for the plurality of network devices; and” (Bigian [0011][0024] Fig. 4, [0041], teaches translating the configuration data file into one or more device specific configuration file corresponding to the one or more content switching device in order to configure  each content switch devices. The translating step performed on configuration management system where the configuration repository is located. The configuration data file retrieved  from the repository for testing and validation before deployment. This feature suggest that translated configuration is still in the repository).
“outputting, to each proxy agent component of a set of proxy agent components, at least a respective portion of the one or more declarative device requirements” (Bigian [0011], communicating the translated device specific configuration file to each content switching device). 
Bigian teaches transmitting the translated configuration to each  content switching device.  However, Bigian does explicitly teach “each proxy agent component of set of proxy agent components.” 
Ramamoorthy teaches individual translators for each  corresponding network devices for receiving and translating device-agnostic policy implementation into corresponding device-specific implementing (Ramamoorthy [Abstract][0019][0012]). 
Both Bigian and Ramamoorthy teaches network device configuration. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify Bigian to include individual device translators as disclosed by Ramamoorthy, such inclusion help to convert non-vendor configuration information to device specific configuration that is suitable for each device using the device translator (Ramamoorthy [0012]). 

23Attorney Docket No. 2014-379US03 Regarding claim 13,
Bigian teaches:
“ A system comprising one or more processors configured to:” (Bigian Fig. 6, A computer system comprising a processor and memory).
“ store at least a portion of a set of network requirements to a data record of a data store prior to configuring any one of a plurality of network devices based on the set of network requirements” (Bigian [0042], storing created configuration data file in the configuration repository in order to configure plurality of content switching devices). 
“based on a determination that an application agent is subscribed to the data record storing the portion of the set of network requirements, access, using the application agent, the portion of the set of network requirements stored in the data record of the data store” Bigian [0021], configuration management application configured to access to create the configuration file, validate the configuration file and publish the configuration file. Since the configuration file stored in the configuration repository, the configuration management application retrieving the configuration file from the repository in order to perform the validation or the publishing functions). 
“generate, using the application agent, one or more declarative device requirements for the plurality of network devices based on the accessed portion of the set of stored network requirements; store, to the data store, the one or more declarative device requirements for the plurality of network devices; and” (Bigian [0011][0024] Fig. 4, [0041] teaches translating the configuration data file into one or more device specific configuration file corresponding to the one or more content switching device in order to configure the each content switch devices. The translating step performed on configuration management system where the configuration repository is located. The configuration data file retrieved  from the repository for testing and validation before deployment. This feature suggest that translated configuration is still in the repository).
“ output, to each proxy agent component of a set of proxy agent components, at least a respective portion of the one or more declarative device requirements.”(Bigian [0011], communicating the translated device specific configuration file to each content switching device). 
Bigian teaches transmitting the translated configuration to each  content switching device.  However, Bigian does explicitly teach “each proxy agent component of set of proxy agent components.” 
Ramamoorthy teaches individual translators for each  corresponding network devices for receiving and translating device-agnostic policy implementation into corresponding device-specific implementing (Ramamoorthy [Abstract][0019][0012]). 
Both Bigian and Ramamoorthy teaches network device configuration. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify Bigian to include individual device translators as disclosed by Ramamoorthy, such inclusion help to convert non-vendor configuration information to device specific configuration that is suitable for each device using the device translator (Ramamoorthy [0012]). 

Regarding claim 20,
Bigian teaches:
“A non-transitory computer-readable medium comprising instructions for causing a processor to:” (Bigian [0046] a machine-readable medium to store sets of instructions and a processor). 
“ store at least a portion of a set of network requirements to a data record of a data store prior to configuring any one of a plurality of network devices based on the set of network requirements” (Bigian [0042], storing created configuration data file in the configuration repository in order to configure plurality of content switching devices). 
“based on a determination that an application agent is subscribed to the data record storing the portion of the set of network requirements, access, using the application agent, the portion of the set of network requirements stored in the data record of the data store” Bigian [0021], configuration management application configured to access create the configuration file, validate the configuration file and publish the configuration file. Since the configuration file stored in the configuration repository, the configuration management application retrieving the configuration file from the repository in order to perform the validation or the publishing functions). 
“generate, using the application agent, one or more declarative device requirements for the plurality of network devices based on the accessed portion of the set of stored network requirements; store, to the data store, the one or more declarative device requirements for the plurality of network devices; and” (Bigian [0011][0024] Fig. 4, [0041] teaches translating the configuration data file into one or more device specific configuration file corresponding to the one or more content switching device in order to configure the each content switch devices. The translating step performed on configuration management system where the configuration repository is located. The configuration data file retrieved  from the repository for testing and validation before deployment. This feature suggest that translated configuration is still in the repository).
“ output, to each proxy agent component of a set of proxy agent components, at least a respective portion of the one or more declarative device requirements.”(Bigian [0011], communicating the translated device specific configuration file to each content switching device). 
Bigian teaches transmitting the translated configuration to each  content switching device.  However, Bigian does explicitly teach “each proxy agent component of set of proxy agent components.” 
Ramamoorthy teaches individual translators for each  corresponding network devices for receiving and translating device-agnostic policy implementation into corresponding device-specific implementing (Ramamoorthy [Abstract][0019][0012]). 
Both Bigian and Ramamoorthy teaches network device configuration. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify Bigian to include individual device translators as disclosed by Ramamoorthy, such inclusion help to convert non-vendor configuration information to device specific configuration that is suitable for each device  using the device translator (Ramamoorthy [0012]). 

Regarding claims 2 and 14, the combination of Bigian and Ramamoorthy teaches all the limitations of claims  1 and 13.  
Bigian does not teach:
“ wherein the set of proxy agent components comprises a plurality of proxy agent components and wherein each proxy agent component of the plurality of proxy agent components is configured to generate one or more native hardware instructions for a corresponding network device of the plurality of network devices based on the respective portion of the one or more declarative device requirements.  
“Ramamoorthy teaches:
“ wherein the set of proxy agent components comprises a plurality of proxy agent components and wherein each proxy agent component of the plurality of proxy agent components is configured to generate one or more native hardware instructions for a corresponding network device of the plurality of network devices based on the respective portion of the one or more declarative device requirements.” (Ramamoorthy [0019], the plurality of translator’s corresponding with the plurality of  network devices for generating a device-specific code for the corresponding device by translating the vendor independent configuration. As explained above with respect to claim 1, Bigian teaches the claimed “declarative device requirements” ).
Both Bigian and Ramamoorthy teaches network device configuration. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify Bigian to include individual device translators as disclosed by Ramamoorthy, such inclusion help to convert non-vendor configuration information to device specific configuration suitable for the each device  using the device translator (Ramamoorthy [0012]). 

Regarding claims 3 and 15, the combination of Bigian and Ramamoorthy teaches all the limitations of claims 2 and 14. 
Ramamoorthy teaches:
“ wherein at least one of the set of proxy agent components is included in the corresponding network device of the plurality of network devices”(Ramamoorthy teaches individual translators for each  corresponding network devices for receiving and translating device-agnostic policy implementation into corresponding device-specific implementing (Ramamoorthy [Abstract][0019][0012]). 
Both Bigian and Ramamoorthy teaches network device configuration. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify Bigian to include individual device translators as disclosed by Ramamoorthy, such inclusion help to convert non-vendor configuration information to device specific configuration suitable for the each device  using the device translator (Ramamoorthy [0012]). 

Regarding claims 4 and 16, the combination of Bigian and Ramamoorthy teaches all the limitations of claims 1 and 13.
Bigian teaches:
“wherein the application agent is included in a management server and at least one of the set of proxy agent components is included in the management server” (Bigian [0021], the management system include the configuration management applications. Fig4, the management system comprising plurality of modules, or console, configuration manager etc.).


Regarding claims 6 and 18,  the combination of Bigian and Ramamoorthy teaches all the limitations of claims 1 and 13.
Bigian teaches:
“wherein the set of network requirements is received from a user.” (Bigian [0021], the configuration file created by a user or and administrator). 
 
Regarding claims 7 and 19, the combination of Bigian and Ramamoorthy teaches all the limitations of claims 1 and 13.
Bigian teaches:
“wherein the set of network requirements is received via an application programming interface.” (Bigian [0029][0024], the graphical user interface provides browser-based user interface console for administrator to interact with configuration management system. The administrator use the GUI to create the configuration file. Furthermore, Bigian teaches utilizing API to configure the switches). 

Regarding claim 8,  the combination of Bigian and Ramamoorthy teaches all the limitations of claim 1. 
Bigian teaches:
“wherein the set of network requirements is a set of declarative network requirements” 
(Bigian [0011], using the configuration data file to generating device specific configuration file corresponding to a device type on one or more content switches. Thus, device specific configuration is still configuration data file for the network switches). 

Regarding claim 9,  the combination of Bigian and Ramamoorthy teaches all the limitations of claim 1. 
Bigian teaches:
“wherein the set of network requirements specify a desired mesh network topology.” (Bigian Fig. 1 teaches interconnected computer and network devices which is similar as mesh topology. Thus, the configuration data file is applicable to the interconnected content switch devices in the network).

Regarding claim 10, the combination of Bigian and Ramamoorthy teaches all the limitations of claim 1. 
Bigian teaches:
“wherein generating the one or more declarative device requirements comprises identifying the plurality of network devices that are to be configured based on the set of network requirements” (Bigian [0011], generating device specific configuration file corresponding to a device type on one or more content switches. Thus, the device type is identified).

Regarding claim 11, the combination of Bigian and Ramamoorthy teaches all the limitations of claim 1. 
Bigian teaches:
“wherein the plurality of network devices includes a network switch.” (Bigian Fig. 1, plurality of content switch devices). 

Regarding claim 12, the combination of Bigian and Ramamoorthy teaches all the limitations of claim 1. 
Bigian teaches:
“wherein a proxy agent component of the set of proxy agent components provides, for use by a management server, a device status of at least one of the plurality of network devices” (Bigian [0023], each of the content switch device configured to transmit reply configuration data to management configuration system in response to configuration data request). 

6.	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bigian et al. (US 2008/0162609 hereinafter referred to as Bigian), in view of Ramamoorthy (Pub. No. US 2005/0091068 hereinafter referred to as Ramamoorthy), and further in view of Ansari et al. (US 2010/0202450 hereinafter referred to as Ansari). 

22Attorney Docket No. 2014-379US03 Regarding claims 5 and 17, the combination of Bigian and Ramamoorthy teaches all the limitations of claims  1 and 13. 
Bigian and Ramamoorthy do not teach:
“further comprising outputting, a notification based on the determining that the application agent is subscribed to the data record storing the portion of the set of network requirements, wherein the accessing the stored network requirements is further based on the outputting of the notification”
Ansari teaches:
“further comprising outputting, a notification based on the determining that the application agent is subscribed to the data record storing the portion of the set of network requirements, wherein the accessing the stored network requirements is further based on the outputting of the notification” (Ansari [0181][0182], teaches Publisher/Subscriber (Pub/Sub) feature for sending notification message for subscribed elements when new specific information is available. The pub/sub functionality will be used for software or firmware update of network device). 
Bigian, Ramamoorthy and Ansari teaches network configuration. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify Bigian and Ramamoorthy to include sending notification message for subscribed elements as disclosed by Ansari, such inclusion improve to notify subscriber component  when an event occurs. For example, notifying the network device when firmware or software updates are published (Ansari [0181][0182]).
 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references teach configuration of network devices.
Pani (US 2016/0342510)
Tongai et al. (US 8,869,236)
Pusateri et al. (US 7,870,238)

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/            Examiner, Art Unit 2456/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456